Citation Nr: 1736213	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  10-04 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to service-connected disabilities.

2.  Entitlement to service connection for erectile dysfunction, including as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1970 to April 1974, and from April 1981 to April 1985.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the RO in Atlanta, Georgia, which in pertinent part, denied service connection for hypertension and erectile dysfunction.  Jurisdiction over the case is currently with the RO in St. Petersburg, Florida. 

In November 2014, the Board remanded the matter to the RO for further development; for the reasons stated below, the Board's instant decision remands the appeal to afford the Veteran another Board hearing.

The Board has reviewed the electronic file on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.  The appeal is REMANDED to the RO.  


REMAND

Service Connection for Hypertension and Erectile Dysfunction

In April 2014, the Veteran testified at a Travel Board hearing held at the RO in 
St. Petersburg, Florida, before another Veterans Law Judge (VLJ) who is no longer with the Board.  In May 2017, the Veteran was notified that the VLJ who conducted the April 2014 Board hearing was no longer available to participate in any decision made on the Veteran's appeal as required by law.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  The Veteran was also advised of the right to request another optional Board hearing before another VLJ.

In a June 2017 statement, the Veteran indicated a desire for a new Board hearing.  In a July 2017 statement, the Veteran's representative requested the Board remand the appeal to allow the Veteran the opportunity to appear at a new Board hearing scheduled on the RO's hearing docket; it is unclear whether the Veteran desires a Board videoconference hearing or another Travel Board hearing held at the local RO.  

Because the RO schedules both videoconference hearings and Travel Board hearings, a remand of the issues on appeal to the RO is warranted.  Upon remand, the RO should contact the Veteran for clarification of the type of Board hearing desired.

Accordingly, the case is REMANDED for the following action:

At the earliest available opportunity, the RO should contact the Veteran for clarification of the type of Board hearing desired, and then schedule a new Board hearing before a Veterans Law Judge in connection with this appeal.  The RO should notify the Veteran and representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2016).  After the hearing, the record should be returned to the Board in accordance with current appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







